Citation Nr: 0214072	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-16 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for double vision due to 
left superior oblique palsy, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from June 1979 to March 
1981 and from September 1990 to April 1991. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  A left superior muscle palsy with a 5 prism diopter left 
hypertropia looking straight ahead and 18 prism diopters on 
gaze to the right is demonstrated.  

3.  Uncorrected visual acuity in the left eye is 20/70; 
corrected and uncorrected acuity in the right eye is 20/20. 

4.  There are no extraordinary factors associated with the 
service-connected double vision due to left superior oblique 
palsy productive of an unusual disability picture such as to 
render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for double 
vision due to left superior oblique palsy are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.75, 4.84a, Diagnostic Code (DC) 6079 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO attempted to 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf by letter dated in September 
1999 discussing its efforts to obtain clinical records from 
the Selma Medical Association, and by Rating Decision dated 
in May 2000, statement of the case dated in August 2000 and 
supplemental statement of the case dated in November 2000.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
The necessary evidence, to include reports from a January 
2000 VA examination and a private ophthalmologist's report 
dated in October 2000, has been obtained by the RO, and the 
veteran has not identified any additional pertinent records 
for submission by himself or that need to be obtained by VA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The  severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a; the assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses, unless, in 
pertinent part, there exists a difference of more than 4 
diopters of spherical correction between the two eyes.  In 
such cases, the best possible visual acuity of the poorer eye 
without glasses will be used as the visual acuity in the 
poorer eye.  38 C.F.R. § 4.75.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye. 38 C.F.R. § 4.83a.  When service connection is in effect 
for only one eye, the non-service-connected eye, absent 
blindness in that eye, is considered to have vision of 20/40 
or better.  In such instances, visual acuity of the service-
connected eye is rated noncompensable when corrected distal 
visual acuity is 20/40 or better; it is rated as 10 percent 
disabling when it is 20/50, 20/70, or 20/100.  See 38 C.F.R. 
§ 4.83a, DC 6079 (2001).

With the above criteria in mind, the relevant evidence will 
be summarized.  During service in March 1991, the veteran 
complained about double vision and was seen in the eye clinic 
at that time.  After service, a July 1993 examination 
revealed uncorrected vision of 20/30 in the right eye and 
20/50 in the left eye.  Vision was correctable to 20/25 in 
each eye with refraction.  Another examination of the veteran 
in October 1993 showed the veteran complaining about double 
vision; he demonstrated left superior oblique palsy which 
caused diplopia in certain fields of gaze.  He was prescribed 
glasses, which the examiner stated would resolve the 
diplopia.  Thereafter, service connection was granted for 
double vision due to left superior oblique palsy by a May 
1994 rating decision.  A noncompensable rating was assigned. 

The additional pertinent evidence includes reports from a 
January 2000 VA "Eye" examination.  At that time, 
uncorrected and corrected vision was 20/20 in the right eye.  
Uncorrected vision in the left eye was 20/60 for near vision 
and 20/70 for far vision.  Corrected vision was 20/20 in the 
left eye.  No visual field defects were noted.  A slight 
esodeviation was noted, as was diplopia due to the left 
superior oblique muscle imbalance.  The diplopia was said to 
be "irritating," but correctable with vertical prisms.  

At his October 2000 hearing, the veteran described double 
vision, and he testified that the only way he could see 
straight was to tilt his head sideways.  The veteran 
testified that his double vision made driving at night 
difficult and that his glasses did not solve the problem.  He 
also described daily headaches, and testified that his double 
vision was worsening.  

A private ophthalmologist's report dated in October 2000 also 
reflects complaints of double vision.  Shown at that time was 
what was described as a left superior oblique muscle palsy 
with a 5 prism diopter left hypertropia while the veteran 
looked straight ahead, increasing to 18 prism diopters on 
right gaze.  It was recommended that the veteran have his 
left inferior oblique muscle recessed in order to help the 
veteran use his eyes together and avoid double vision.  As a 
result of these findings, the RO increased the rating to 10 
percent under DC 6079 in a November 2000 rating decision.  In 
reaching this conclusion, the RO cited the provisions of 4.75 
italicized above and used the uncorrected visual acuity in 
the left eye shown in January 2000 of 20/70 as a basis for 
the increased rating under DC 6079.  A rating in excess of 10 
percent is clearly not warranted, as the criteria of DC 6079 
specifically provide that when vision in the poorer eye is 
20/70 and 20/40 or better in the other, a 10 percent rating 
is for assignment.  The Board otherwise notes that the 
veteran's visual fields were normal on the most recent VA 
examination.  Accordingly, a higher evaluation based on 
impairment of visual fields is not warranted.  See 38 C.F.R. 
§ 4.84a, DC 6080. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected double vision is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In making the above determination, the Board has carefully 
considered the testimony and contentions of the veteran 
describing the problems he has with double vision.  However, 
the most probative evidence to consider is the more objective 
recent clinical evidence cited above, most importantly the 
visual acuity findings from the January 2000 VA examination 
and the October 2000 findings from the private 
ophthalmologist discussed above.  See Francisco v. Brown, 7 
Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  As such, increased compensation is not 
warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for double 
vision due to left superior oblique palsy is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

